DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 10/13/21 is acknowledged and papers submitted have been placed in the records.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 recites “a on a side facing away from the cooling surface, has a cooling structure for linking to a further cooler” and further recites “a housing, which encloses the at least one power switching element and the busbar and the carrier element and a first side of the cooling body at least partly in an oil-tight fashion, wherein a second side of the cooling body, facing away from the first side of the cooling body, is uncovered by the housing and includes a cooling structure having at least one of a fin and a channel for dissipating heat via a cooling fluid”. The difference between the “a side”, “first side” and “second side” is ambiguous and does not appear supported in the original disclosure. As per [0014] of the PGPub of this application, the cooling structure for linking to a further cooler is the fin structure, and as such, the “a side” and “a second side” are the same entity and can’t be claimed as done above. Moreover the “a cooling structure is repeated twice and it is unclear what is the difference between both. Finally, it is unclear what is the difference between the so-called “first side” and the “a side” since the second side is claimed to be facing away from the first side, which with the weird mixing made above is ambiguously obscure. The Examiner has assumed “wherein [[a]] the  of the cooling body, facing away from the cooling surface , is uncovered … and includes [[a]] the cooling structure…”. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 13 and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitabatake et al. (US 2006/0055027, previously used).

a.	Re claim 1, Kitabatake et al. disclose an electronic module for power control comprising: a carrier element 81&83&84&85 (see fig. 10, [0119]-[0126]; see remaining of disclosure for more details); at least one power switching element 61 (or TR1; see [0123]) having a cooling surface (top surface), with the at least one power switching element being electrically connected (via 62 and 63; [0120]) to the carrier element; a cooling body 66&82 (or 66&82&67; [0120], [0125]) having a first surface (combination of the lower surface of 82 abutting encapsulant 68, and the vertical and bottom surfaces of 66) that is thermally conductively connected to the cooling surface of the power switching element, wherein the first surface of the cooling body has an area that is larger than an area of the cooling surface of the power switching element (explicit on fig. 10); and a busbar 62 arranged between the carrier element and the at least one power switching element producing an electrical connection between the carrier element and the at least one power switching element.

b.	Re claim 3, the busbar is applied to the carrier element and is electrically connected to the carrier element (explicit on fig. 10).

c.	Re claim 4, the electronic module of claim 1, further comprises a housing 68 ([0123]), which encloses (at least in part) the at least one power switching element and the busbar and the carrier element and the cooling body at least partly in an oil-tight fashion (i.e. partly airtight).

d.	Re claim 5, the housing is formed from a moulding compound (i.e. glass as per [0123]).

e.	Re claim 6, the cooling body (when it is 66&82&67), on a side facing away from the cooling surface, has a cooling structure (the fins and channels in-between of 67) comprising at least one of a fin or channel for receiving the flow of a cooling fluid (the limitation “for receiving the flow of a cooling fluid” is merely a functional or intended use limitation that does not structurally distinguish over the cooling structure of ‘027; see MPEP 2144).



g.	Re claim 8, the cooling body is cohesively connected to the cooling surface (explicit on fig. 10).

h.	Re claim 13, Kitabatake et al. disclose an electronic module for power control comprising: a carrier element 81&83&84&85 (see fig. 10, [0119]-[0126]; see remaining of disclosure for more details); at least one power switching element 61 (or TR1; see [0123]) having a cooling surface (top surface), with the at least one power switching element being electrically connected (via 62 and 63; [0120]) to the carrier element; a cooling body 66&82&67 ([0120], [0125]) that is thermally conductively and cohesively connected directly to the cooling surface of the power switching element and on a side (upper side of 66 or 67) facing away from the cooling surface, has a cooling structure (82 or the fins of 67 or the flat surface of 66) for linking to a further cooler  (the limitation “for linking to a further cooler” is merely a functional or intended use limitation that does not structurally distinguish of the cooling structure of ‘027; see MPEP 2144); and a busbar 62 arranged between the carrier element and the at least one power switching element producing an electrical connection between the carrier element and the at least one power switching element; and a housing 68 ([0123]), which encloses (at least in part) the at least one power switching element and the busbar and the carrier element and a first side (vertical sides of 66) of the cooling body at least partly in an oil-tight fashion (i.e. partly airtight), wherein [[a]] the cooling body, facing away from the cooling surface the cooling structure (fins and channels therebetween of 67) having at least one of a fin and a channel for dissipating heat via a cooling fluid (the limitation “for dissipating heat via a cooling fluid” is merely a functional or intended use limitation that does not structurally distinguish over the cooling structure of ‘027; see MPEP 2144).

i.	Re claim 16, Kitabatake et al. disclose an electronic module for power control comprising: a carrier element 62&81&83&84&85 (or 62&63&81&83&84&85 see fig. 10, [0119]-[0126]; see remaining of disclosure for more details) that includes a busbar 62 (or 63); at least one power switching element 61 having a cooling (top) surface, with the at least one power switching element being electrically connected to the carrier element; and a cooling body 66&82 (or 66&82&67; [0120], [0125]) that is thermally conductively connected directly to the cooling surface of the power switching element, wherein the busbar is electrically connected to the at least one power switching element such that an electrical connection is formed between the carrier element and the at least one power switching element (explicit on fig. 10 and related text).

j.	Re claim 17, the electronic module of claim 16, further comprises a housing 68, which encloses the at least one power switching element and the busbar and the carrier element and at least a first side (bottom side of 66) of the cooling body at least partly in an oil-tight fashion (i.e. partly airtight).



l.	Re claim 19, the cooling structure (by its portion 82 or 82&67) is uncovered (i.e. not covered) by the housing.

m.	Re claim 20, the cooling structure (when it is 66&82&67) includes at least one of a fin and a channel (see fins and channels therebetween of 67) for dissipating heat via a cooling fluid (the limitation “for dissipating heat via a cooling fluid” is merely a functional or intended use limitation that does not structurally distinguish over the cooling structure of ‘027; see MPEP 2144).

n.	Re claim 21, the cooling body is cohesively connected to the cooling surface (explicit on fig. 10).

Claim(s) 1, 6, 9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funakoshi et al. (US 2008/0224303).

a.	Re claim 1, Funakoshi et al. disclose an electronic module for power control comprising: a carrier element 9&10&11 (see fig. 21 and related text; see also [0037] and 

b.	Re claim 6, the cooling body (when it is 340 or 340&24 or 18&19&20&21&22&340&24), on a side (top side of 340) facing away from the cooling surface, has a cooling structure (the fins and channels in-between of 340) comprising at least one of a fin or channel for receiving the flow of a cooling fluid (the limitation “for receiving the flow of a cooling fluid” is merely a functional or intended use limitation that does not structurally distinguish over the cooling structure of ‘303; see MPEP 2144; nonetheless and noting that 340 on fig. 21 is the equivalent of 23 on fig. 1, [0041] 

c.	Re claim 9, wherein the cooling body is soldered (by solders 16&17 or solders 22&16&17; [0040]) and/or adhesively bonded to the cooling surface.

d.	Re claim 15, the cooling structure of the cooling body is adjacent to a seal 410 ([0091]) configured for containing the cooling fluid (the limitation “configured for containing the cooling fluid” is merely a functional or intended use limitation that does not structurally distinguish over the cooling structure of ‘303; see MPEP 2144).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funakoshi et al. (US 2008/0224303).

a.	Re claim 13 Funakoshi et al. disclose an electronic module for power control comprising (see claim 1 rejection above as to which section to read for every identified element): a carrier element 9&10&11 (see fig. 21 and related text; see also [0037] and remaining of disclosure for more details); at least one power switching element 1 having a cooling (top) surface, with the at least one power switching element being electrically connected to the carrier element; a cooling body 18&19&20&21&22&340 that is thermally conductively and cohesively connected to the cooling surface of the power switching element and on a side (top side of 340) facing away from the cooling surface, has a cooling structure (fins 333 of 340) for linking to a further cooler (the limitation “for linking to a further cooler” is merely a functional or intended use limitation that does not structurally distinguish over the cooling structure of ‘303; see MPEP 2144; nonetheless fins 333 link 340 to further cooler 24 on fig. 21); a busbar 5 arranged between the carrier element and the at least one power switching element producing an electrical connection between the carrier element and the at least one power switching element; and a housing 250 (see [0042] noting that 25 on fig. 1 is the same thing as 250 on fig. 21), which encloses the at least one power switching element and the busbar and the carrier element and a first side of the cooling body at least partly in an oil-tight fashion (i.e. partly airtight), wherein [[a]] the cooling surfacethe cooling structure having at least one of a fin 333 and a channel for dissipating heat via a cooling fluid (the limitation “for dissipating heat via a cooling fluid” is merely a functional or intended use limitation that does not structurally distinguish over the cooling structure of ‘303; see MPEP 2144). But Funakoshi et al. do not appear to explicitly disclose the cooling body connected directly to the cooling surface of the power switching element. However, it is conventionally known to directly connect (via contact-to-contact bonding such as copper-to-copper bonding or thermal diffusion bonding and the likes) metallic patterns of an insulating substrate to power chips if the use of solder is not desired or as an alternative to solder bonding. As such, and noting that entity 18&19&20&21 is basically an insulating substrate, it would have been obvious to one skilled in the art before the effective filing date of the invention to have directly bonded copper sheets 19&20 directly to chips 1&2, and this as a non-inventive step of bonding power chips to copper sheets of an insulating substrate as known in the art or as a known alternative to solder bonding (basically solders 16-17 will be omitted) with a reasonable expectation of success (see MPEP 2144.I&II and 2143.E).

b.	Re claim 14, the cooling structure of the cooling body is adjacent to a seal 410 ([0091]) configured for containing the cooling fluid (the limitation “configured for containing the cooling fluid” is merely a functional or intended use limitation that does not structurally distinguish over the cooling structure of ‘303; see MPEP 2144).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-21 have been considered but are moot because either the arguments do not apply to the reinterpretation of previously used references in view of Applicants’ amendments or they do not apply to the new reference of Funakoshi et al. ‘303.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899